Citation Nr: 0921580	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  07-24 535	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1942 
to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

(By the decision below, the Veteran's application to reopen a 
previously denied claim is reopened.  The underlying service 
connection claim is addressed in a remand that follows the 
decision.)


FINDINGS OF FACT

1. By a December 1997 decision, the Board denied an 
application to reopen a previously denied claim of service 
connection for a psychiatric disorder.

2. Evidence received since the December 1997 decision relates 
to an unestablished fact necessary to substantiate the claim 
of service connection and it raises a reasonable possibility 
of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  A December 1997 decision, which denied the Veteran's 
claim of service connection for a psychiatric disorder, is 
final.  38 U.S.C.A. § 7104(b) ( West 1991); 38 C.F.R. 
§ 20.1100 (1997).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In November 1962, the RO in Buffalo, New York denied the 
Veteran's claim of service connection for a nervous condition 
diagnosed as psychoneurosis on the basis that the Veteran's 
condition was not caused or aggravated by his active military 
service.  The Veteran did not appeal the November 1962 
decision.  In January 1986, the Board denied the Veteran's 
petition to reopen a claim of service connection for a 
chronic psychiatric disorder on the basis that the newly 
submitted evidence did not demonstrate that the Veteran's 
condition originated in or was chronically worsened in active 
military service.  In December 1997, the Board again denied 
the Veteran's petition to reopen a claim of service 
connection for a psychiatric disorder on the basis that the 
newly submitted evidence was either cumulative of the 
evidence of record or not material to the question of whether 
the Veteran's condition was incurred in or aggravated by 
active military service.  In November 2006, the RO in 
Cleveland, Ohio denied the Veteran's claim of service 
connection for PTSD on the basis that the Veteran's 
statements did not contain sufficient detail to verify his 
claimed in-service stressor.

The issue certified to the Board by the RO in Indianapolis, 
Indiana is service connection for posttraumatic stress 
disorder (PTSD); however, the Board's prior denial of service 
connection for a psychiatric disorder appears to have been 
inclusive of any psychiatric disorder.  See Ashford v. Brown, 
10 Vet. App. 120 (1997).  Thus, the Board has characterized 
the issue as whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for any psychiatric disorder.  This 
characterization is consistent with the requirement that VA 
consider alternate current conditions within the scope of a 
claim for benefits based on psychiatric symptoms, especially 
considering the Veteran's long claim history.  Clemons v. 
Shinseki, No. 07-0558 (Vet. App. Feb. 17, 2009).  
Consequently, the Board finds that the last final denial is 
the December 1997 Board decision.

II.  New and Material Evidence

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

(The Board notes that 38 C.F.R. § 3.156 was revised, 
effective October 6, 2006, but the changes affect only those 
claims where new service department records are obtained.  
71 Fed. Reg. 52455-57 (Sept. 6, 2006).  The definition of new 
and material evidence in 38 C.F.R. § 3.156(a) remains the 
same.)

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  For purposes of the new and material analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Establishing service connection for PTSD specifically 
requires:  medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2008); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  Section 4.125(a) requires the diagnosis to 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

To substantiate a claim of service connection for PTSD, there 
must be credible supporting evidence that a claimed in-
service stressor actually occurred.  However, if the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This is so in the absence 
of clear and convincing evidence to the contrary and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service.  38 C.F.R. § 3.304(f)(1).

The evidence of record at the time of the December 1997 
decision included:  service treatment records (STRs) and 
personnel records; letters summarizing medical treatment from 
J.N., MD dated in August 1985, E.O., MD dated in December 
1984, J.K., MD, FACP dated in December 1984, A.P., MD dated 
in November 1962, and D.J., MD dated in November 1962; and 
statements by the Veteran.

In denying the claim in December 1997, the Board found that 
the evidence of record did not show a nexus between the 
Veteran's psychiatric disorder and an in-service injury or 
disease.  Consequently, in order for the claim to be 
reopened, new and material evidence must be received that 
pertains to the nexus element of a service connection claim.

New evidence added to the record since the December 1997 
decision includes:  medical treatment records from the 
Indianapolis VA Medical Center (VAMC) dated from August 2004 
to January 2009; medical treatment records from the Bay Pines 
VAMC dated in March 1985; medical treatment records from the 
Pasco VA Outpatient Clinic (OPC) dated from June 2000 to 
April 2004; medical treatment records from the Port Richey 
OPC dated from June 2000 to August 2000; and statements by 
the Veteran and his representative.

A review of the new evidence reveals that March 1985 medical 
treatment records from the Bay Pines VAMC include a detailed 
depiction of the Veteran's in-service activities and medical 
history, and indicates that there may be a link between the 
Veteran's active military service and his then-diagnosed 
psychiatric condition.  In addition, June 2000 medical 
treatment records from the Pasco OPC indicate that the 
Veteran's symptoms of anxiety and battle fatigue are linked 
to a diagnosis of generalized anxiety disorder and some form 
of PTSD.

The Board finds that the Bay Pines VAMC and Pasco OPC records 
constitute new and material evidence in connection with the 
Veteran's claim of service connection.  They are new because 
the evidence was not previously before VA decision makers.  
They are also material because they offer supporting evidence 
of the nexus element of a service connection claim-the 
absence of which was the reason the claim was denied in the 
December 1997 decision.  Thus, the evidence relates to an 
unestablished fact necessary to substantiate the claim and it 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the claim of service connection is reopened with 
the submission of new and material evidence.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  


ORDER

The Veteran's claim of service connection for a psychiatric 
disorder is reopened; to this limited extent, the appeal of 
this issue is granted.


REMAND

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2008).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the Board finds that further development 
is necessary to address the etiology of the Veteran's 
psychiatric disorder.  The Board will, therefore, remand the 
case to schedule the Veteran for a VA examination to obtain a 
medical opinion regarding the medical probability that any 
psychiatric disorder is attributable to military service.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a complete notice 
letter in full compliance with the 
Veterans Claims Assistance Act of 2000.  
The letter should indicate the 
appropriate characterization of the 
claim, which includes any psychiatric 
disability however diagnosed, including 
PTSD.  Clemons, supra.  

2.  Obtain and associate with the claims 
folder the Veteran's VA treatment records 
pertinent to psychiatric treatment from 
the Indianapolis VAMC prepared since 
January 2009, and any other medical 
facility identified by the Veteran, 
including records from the Bay Pines 
VAMC, the Pasco OPC, and the Port Richey 
OPC not already part of the claims file.  
Assist the Veteran in obtaining any 
identified records.

3.  Schedule the Veteran for a VA 
psychiatric examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, without good 
cause, could adversely affect his claim.  
See 38 C.F.R. § 3.655 (2008).)  The 
claims file, including a complete copy of 
this remand, should be made available to, 
and reviewed by, the designated examiner.  
The examiner should take as detailed a 
history as possible from the Veteran 
(taking into consideration the Veteran's 
current state of mental and physical 
health), conduct an examination, and 
ensure that all tests necessary to 
providing the opinion requested below are 
conducted.  Psychological testing should 
be conducted with a view toward 
determining whether the Veteran meets the 
DSM-IV criteria for a diagnosis of PTSD.  
With respect to history, the examiner 
should also attempt to obtain a detailed 
psychiatric history between the time of 
the Veteran's discharge from military 
service and 1949 (the earliest known 
post-service treatment for a 
psychological disability).  

The examiner should ascertain whether the 
Veteran has psychiatric disability(ies).  
The examiner should then discuss the 
etiology and the onset of any diagnosed 
disability based on the Veteran's 
history, as well as the medical evidence 
of record.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor(s) underlying the diagnosis, and 
should comment upon the link between the 
current symptomatology and the Veteran's 
stressor(s).  The examiner should 
indicate 


whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any diagnosed 
disability is related to the Veteran's 
period of active military service.  The 
bases for the opinion provided should be 
explained in detail.  (The Board 
recognizes that a certain degree of 
conjecture is required to arrive at any 
medical opinion; the examiner should 
state the medical probabilities even if 
speculation is required to do so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for a psychiatric disorder.  
If any benefit sought is not granted, 
furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans 


Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


